Case 2:18-cv-03099-DRH-AKT Document 106 Filed 09/21/20 Page 1 of 2 PagelD #: 2708

Storn ey er Stern ey

Attorneys at Law
409 Route 112
Port Jefferson Station, New York 11776
(631) 928-1444
Fax: (63 1) 928-5705
Of Counsel:
John J. Tierney, Esq. Stephen A. Ruland, Esq.
Michael E. Tierney, Esq. (Retired)

September 21, 2020

Via ECF

Honorable Denis R. Hurley
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: D.W.M. et.al. v. St. Mary’s School. et.al.
Docket No.: 18-cv-3099
(DRH)\(AKT)

 

Dear Judge Hurley:

My firm represents the Defendant, M.M., by and through his parents and natural
guardians Dorota Mars and Krzysztof Mars in this matter. Pursuant to your Honor’s Individual
Practice Rules, Defendant requests a pre-motion conference in anticipation of filing a motion for
summary judgment pursuant to Fed.R.Civ.P.56 as discovery is complete.

On August 27, 2019 your Honor issued an Order after all Defendants filed motions to
dismiss. Based on that Order only the cause of action of Intentional Infliction of Emotional
Distress remains against Infant, M.M. This action arises out of an internet based exchange of
eight (8) images on a platform called “Discord” between teenage Plaintiff D.W.M. and other
named Defendants (Defendant M.J. was discontinued from this action).

There are four (4) elements of proof needed for a claim of Intentional Infliction of
Emotional Distress “i) extreme and outrageous behavior, ii) intent to cause or disregard of a
substantial probability of causing severe emotional distress, iii) a causal connection between the
conduct and the injury, and iv) severe emotional distress.” Howell v. New York Post Co, Inc., 81
N.Y.2d 115 (1993).

M.M., who was fourteen years old at the time of the alleged incident, is being accused of
causing Intentional Infliction of Emotional Distress to Plaintiffs. I would join with co-
defendant’s L.M.’s counsel’s reasoning regarding the images and whether they amount to
extreme and outrageous behavior in his pre-motion conference request letter dated September 15,
2020 (ECF document 104).
Case 2:18-cv-03099-DRH-AKT Document 106 Filed 09/21/20 Page 2 of 2 PagelD #: 2709

Unlike L.M., my client M.M. was deposed on March 20, 2020. There is no doubt from
my client’s testimony that the intent element of the cause of action cannot be proven. The
essence of M.M’s testimony was that M.J. asked for an image of D.W.M. on the Discord server.
So M.M. sent a photograph of himself with D.W.M. He didn’t think of any harm since he
himself was also in the photo and didn’t believe M.J. would do anything with it. He was friends
with D.W.M. Unbeknownst to him L.M. photo-cropped M.M. out of the picture and allegedly
used D.W.M.’s face on the images in question. D.W.M. wanted M.M. to delete the image which
he did but L.M. had already saved it. D.W.M. and M.M. remained friendly until a few weeks
later. In an attempt to “cheer D.W.M. up”, M.M. e-mailed D.W.M. a project commercial from
his Seminar class which had M.M.’s project team in it including L.M. Thus D.W.M. is claiming
that M.M. was trying to intimidate him.

In a nut shell M.M. ‘s involvement was supplying a picture. He did not create or post any
of the images. Later he e-mailed a project picture thinking it would cheer up D.W.M. whom
M.M. believed was still his friend. Such actions are a far cry from proving a claim of Intentional
Infliction of Emotional Distress. His conduct did not cause any injury. Also as to the remaining
Plaintiffs none of them had dealings with M.M. thus there could be no Intentional Infliction of
Emotional Distress as it pertains to them.

There can be no material dispute about the facts as laid out by M.M.’s testimony and the
lack of intent on his part. For this and other reasons Defendant M.M. respectfully seeks to leave
file a Rule 56 motion.

   

Yours truly,

  

ce: Counselors (via ECF)
Client (via e-mail)
